Citation Nr: 1515249	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  07-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vascular spasms to include peripheral neuropathy of the bilateral lower extremities ("vascular spasms"), to include as due to exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a February 2013 rating decision by the RO in Louisville, Kentucky.  The February 2006 rating decision denied service connection for bilateral hearing loss, and the February 2013 rating decision confirmed and continued a denial of service connection for vascular spasms.

The claim for hearing loss was remanded by the Board in February 2009 and January 2012 for additional development.  The RO was instructed to obtain Social Security Administration (SSA) records and schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss disability.  SSA records have since been associated with the claims file, and the Veteran underwent a VA audiology examination in May 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a claim for service connection post-traumatic stress disorder (PTSD) was also appealed.  That claim, however, was granted in a November 2014 rating decision.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2014, the Veteran requested hearing before the Board.  In March 2015, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d).

The issue of whether new and material evidence has been received to reopen the claim for service connection for vascular spasms, and if so, whether service connection is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, with regard to the claim for service connection for bilateral hearing loss, the RO provided notice letters to the Veteran in November 2005, before the initial adjudication of the appeals, and in January 2010.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The letters provided notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in April 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to the claim for service connection for bilateral hearing loss, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and SSA records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in May 2014 to obtain medical evidence regarding the nature and etiology of the claimed hearing loss.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during active service as a track vehicle repairman.  The Veteran also reported being exposed to tanks and artillery with no hearing protection.  See the February 2009 informal hearing presentation; May 2014 VA examination.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by vehicles.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible, as they have been consistent and are confirmed by the circumstances of his service, including his DD Form 214 that indicates that the Veteran was a track vehicle repairman.  Service records also include a weapons firing record for competitive marksmanship.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In May 2014, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
50
LEFT
10
20
15
20
60

The Veteran's speech recognition score using the Maryland CNC Test was 96 percent in his right ear and 94 percent in his left ear.  The diagnosis for the right and left ear was sensorineural hearing loss in the frequency range of 500-4000 Hertz.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  The Veteran's October 1972 audiogram, conducted upon enlistment into the Marine Corps, reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
10
0
5

STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  A March 1974 audiogram did not reflect findings in any measured threshold of 20 decibels or greater.  





Furthermore, the Veteran's October 1975 separation examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
10
5
0
10

Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation in October 1975, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Documents obtained from the SSA indicate that in March 2005, during an examination for an unrelated issue by Orange County Neurological Medical Group, the treating doctor noted that the Veteran's hearing was normal to a whisper test.  Furthermore, in April 2005, during another examination for an unrelated issue, the treating doctor R.A.S., M.D. noted that the Veteran's hearing appeared to be adequate and equal.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The October 1975 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  Additionally, the Veteran denied the presence of impaired hearing on an April 2005 system review completed for M.J.T., M.D., which was obtained with documents from SSA.  Furthermore, nearly 40 years passed between the Veteran's discharge from service and his May 2014 VA examination, which was the first documentation of bilateral hearing loss.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence which documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The May 2014 VA audiometric examination report shows that the examining audiologist opined that it was less likely than not that the bilateral hearing loss was attributable to the Veteran's military noise exposure.  The basis for the examiner's opinion was that the Veteran's hearing was within normal limits upon his entrance and exit from active service, with no standard threshold shifts noted.  The examiner also indicated that the Veteran reported occupational noise exposure as a mechanic, for which he wore hearing protection when he was able.

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A review of the record reflects that further development is warranted on the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vascular spasms, to include as due to exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.

When a substantive appeal (VA Form 9) is filed on or after February 2, 2013, there is an automatic waiver of initial AOJ review of any evidence submitted at the time of the substantive appeal or thereafter unless the Veteran or Veteran's representative requests in writing that the AOJ initially reviews such evidence.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).

In this case, the VA Form 9 was filed in July 2014.  Along with the VA Form 9, the Veteran submitted an internet print-out titled "Reported Health Effects Linked with Trichloroethylene (TCE), Tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure."  Because the VA Form 9 was submitted on or after February 2, 2013, initial review of the internet print-out by the AOJ would usually be automatically waived.  In a March 2015 letter, however, the Veteran's representative expressly requested that the internet print-out be considered by the AOJ and that a Supplemental Statement of the Case (SSOC) be issued.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim, giving consideration to the internet print-out titled "Reported Health Effects Linked with Trichloroethylene (TCE), Tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure."  If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Appellant and his representative, and they should be afforded a reasonable opportunity for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


